In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00172-CR


                          BLAINE A. HARRELL, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
            Trial Court No. 1316220D, Honorable Ruben Gonzalez, Jr., Presiding

                                      July 29, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Blaine A. Harrell was convicted, after pleading guilty pursuant to a plea bargain,

of driving while intoxicated with a child passenger. He was sentenced to two years

confinement which was suspended for five years. On November 25, 2013, the State

filed a petition to revoke appellant’s probation. Appellant pled true to four of the five

alleged violations, but the motion to revoke was held in abeyance and probation was

continued. On March 11, 2014, a first amended petition to revoke was filed. There was

one new violation alleged in addition to some of the violations alleged in the first
petition.      Appellant pled true to the violations.           Thereafter, the court revoked his

probation and sentenced him to fifteen months confinement.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, he has filed a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se.                By letter, this court also informed

appellant of his right to file his own brief or response by July 14, 2014, if he wished to do

so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal including the indictment, appeals from community

supervision in general, the legality of the sentence, whether the trial court abused its

discretion in revoking probation, the ability of the court to punish a state jail felony as a

Class A misdemeanor, and ineffective assistance of counsel.                         However, he has

explained why each potential issue lacks merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error pursuant to In re Schulman,

252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 503 (Tex.

Crim. App. 1991). We have discovered none. However, appellate counsel did point to

a clerical error regarding the amount of served time credited to appellant. When he was

originally placed on community supervision, he was ordered, as a condition of

community supervision, to serve fifteen days in jail. When the court revoked appellant’s

community supervision, it noted the time spent in jail and indicated that appellant spent
       1
            Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2
from April 12, 2013 to May 5, 2013, as a condition of probation which was then

subtracted from his credit for time served. However, he was only required to spend

fifteen days in jail as a condition of probation; therefore, only fifteen days should be

subtracted from the amount of time served instead of twenty-four days. We therefore

modify the judgment to show that appellant should be credited for an additional nine

days of jail time.

       The motion to withdraw is granted, and, as modified, the judgment is affirmed.




                                                      Brian Quinn
                                                      Chief Justice



Do not publish.




                                           3